Citation Nr: 1823704	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to January 2006, including two tours of duty in Iraq.  His awards include two Combat Action Ribbons.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current right ankle pain, which resulted in some level of functional impairment of earning capacity in his previous job as a truck driver delivering mattresses, is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service Connection

The Veteran seeks service connection for disability claimed as a "right ankle injury with chronic pain."  He recalls having had either a right ankle fracture or third degree sprain while in Iraq and wearing a splint and using crutches for three weeks.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The provision does not mean that a grant of service connection is presumed.  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Lay evidence may be competent evidence to establish incurrence where the lay person can identify the disability (e.g., a broken leg).  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records indicate his first tour in Iraq began in April 2003 until an unknown date.  His second tour in Iraq began in March 2004 until October 2004.  In a May 2003 Post-Deployment Health Assessment, the Veteran reported being seen twice in sick call during the deployment and believing his health got worse.  He endorsed having swollen, stiff, or painful joints during the deployment, but not presently.  He denied having any medical problems that developed during the deployment.  In an August 2004 Post-Deployment Health Assessment, he believed his health had stayed about the same or got better and he was seen once in sick call.  Again, he reported having swollen, stiff, or painful joints during deployment, but not at present.  He indicated that no medical problems developed during this deployment.

In a July 2005 Report of Medical Assessment, the Veteran indicated that since his last medical assessment he had had an illness or injury causing him to miss duty longer than three days, which he identified as "sprained ankle in Iraq."  A section for "health care provider comments" detailed that the Veteran "sprained [his] ankle [left] in Iraq."  He had no pain or limitations, but had occasional "weakness" if walking on uneven surfaces.  He denied any current ankle complaints.  Other complaints included right shin pain that had occurred after running during the past two weeks.  The Veteran was referred to specialists for further evaluation of vision problems and posttraumatic stress disorder (PTSD).  On examination the same day, the Veteran again reported right tibia pain for two weeks with increased activity.  He denied any trauma.  X-ray examination was reported as negative.  The assessment included tibia pain - rule out stress fracture.  He did not identify any current ankle problems.

In an October 2005 separation report of medical history, the Veteran denied currently or ever having foot trouble; swollen or painful joints; broken bones; impaired use of legs or feet; arthritis, rheumatism, or bursitis; or numbness or tingling.  He did report a history of recurrent back pain and painful shoulder, elbow, or wrist joint.  On separation examination, his lower extremities, feet, and neurologic function were reported as normal on clinical evaluation.

In connection with his claim, the Veteran was afforded a VA examination in July 2013.  He recalled injuring his right ankle in Iraq in 2005 and having intermittent, progressive right ankle pain since separation from active duty.  Other reported symptoms included right ankle weakness, fatigability, and incoordination.  He reported working as a mattress delivery driver and experiencing excruciating right ankle pain when carrying big mattresses, making his job difficult.  He stated he takes some Advil or Tylenol and works through the pain, but needs to slow down.

On examination of the right ankle, the Veteran had full range of motion in plantar flexion and dorsiflexion, including after repetitive-use testing, without objective evidence of painful motion.  Muscle strength and stability testing were normal.  He had pain on palpation of the medial and lateral inferior malleolus.  Right ankle x-ray examination revealed no abnormal findings.  The diagnosis was chronic right ankle sprain per exam.  The examiner described the impact of the Veteran's right ankle disorder on his work in the same way the Veteran described it.

Following a review of the claims file, the examiner opined that the Veteran's right ankle sprain was less likely than not incurred in or caused by service.  In support of her conclusion, the examiner explained there was "no documentation in the medical treatment records to support this claim;" the post-deployment health assessments did not specify the location of joint pain that was present during each deployment, but not after; and the report of medical assessment identified a reported "left" ankle sprain in Iraq while the Veteran's claim was for a right ankle disability.

In his October 2013 notice of disagreement, the Veteran asserted he had a third degree ankle sprain while stationed in Camp Fallujah in Iraq and was placed on crutches and extremely light duty for two to three weeks.  He reported that daily pain affects his work because he has a physical job driving a truck and delivering mattresses.

The Veteran presented to a VA Medical Center for right ankle MRI and x-ray examinations in October 2013.  Both studies were reported as normal. 

In his August 2014 substantive appeal, the Veteran related that he never injured his left ankle and believed military medical personnel had documented "left" ankle in error.  He reiterated he was seeking service connection for a right ankle injury.

During a November 2015 VA examination for an unrelated disability, the Veteran reported sustaining a third degree ankle sprain while playing basketball during active duty and that he continued to experience ankle pain.  He indicated he was terminated from his position as a mattress delivery driver because he was unable to lift the mattresses due to back pain.  He reported currently working 40 hours per week providing supportive services to people with developmental disabilities.

Having considered the medical and lay evidence of record, the Board finds that service connection for a right ankle disability is warranted.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that "'disability' in [38 U.S.C.] § 1110 refers to the functional impairment of earning capacity, not the underlying cause of said disability."  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467, at *17 (Fed. Cir. Apr. 3, 2018).  The Federal Circuit explained that "pain is an impairment because it diminishes the body's ability to function, and that pain need not be diagnosed as connected to a current underlying condition to function as an impairment."  Id. at *18.  The Federal Circuit concluded that "pain in the absence of a presently-diagnosed condition" can constitute a "disability" under § 1110 because pain can cause functional impairment.  Id. at *28.

In this case, the first element necessary to establish service connection, existence of a present disability, is met.  See Shedden, 381 F.3d at 1167.  The Board finds that competent and credible medical and lay evidence of record establishes that the Veteran has a current right ankle disability manifested by pain on palpation and pain with heavy lifting that causes some degree of functional impairment of earning capacity by requiring him to work more slowly.  Moreover, at the July 2013 VA medical examination, the Veteran was diagnosed as having chronic right ankle sprain.  

The Board also finds the evidence of record supports the second necessary service connection element of in-service incurrence of injury.  Id.  Here, the Veteran's statements regarding an in-service right ankle injury requiring use of a splint and crutches for approximately three weeks are credible because they are internally consistent and because a reported ankle sprain is retrospectively, but still rather contemporaneously, documented in his service treatment records.  In this regard, the Board emphasizes that lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau, 492 F.3d at 1377.  The Board further finds plausible and credible the Veteran's belief that military medical personnel erroneously recorded his report of injury as a "left" ankle injury because among the two pages in his service treatment records that mention an ankle injury, only one page identifies an ankle injury on the left and the other page does not specify which ankle the Veteran injured.  Thus, the examiner's notation of a reported sprained left ankle in Iraq is neither confirmed nor contradicted by the other notation.  

The Board acknowledges that the Veteran's service treatment records do not document treatment for a right ankle injury, including examination, being issued a splint and crutches, or being placed on any temporary profile.  Moreover, he has not specifically claimed that a right ankle injury was incurred in combat.  Rather, he told a VA examiner in November 2015 that he injured his right ankle in service while playing basketball.  Nevertheless, because the Board finds that the evidence supports the in-service incurrence of a right ankle injury, determining the manner in which the injury occurred, whether in combat or playing basketball, is unnecessary.

Finally, while the Board recognizes the unfavorable medical opinion by the July 2013 VA examiner, the Board notes that the examiner appeared to rely on the absence of documentation of a right ankle injury and treatment in service without full consideration of the possibility that a right ankle injury occurred during combat or consideration of the Veteran's lay statements regarding a continuity of right ankle pain symptoms since separation from service. 

For the foregoing reasons, the evidence is approximately evenly balanced as to whether the Veteran's current right ankle disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a right ankle disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ankle disability is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


